15‐4076 
A.M. v. N.Y.C. Dep’t of Educ. 
                            
            UNITED STATES COURT OF APPEALS 

                   FOR THE SECOND CIRCUIT 

                            ______________              

                          August Term, 2016 

    (Argued: November 16, 2016     Decided: January 10, 2017) 

                          Docket No. 15‐4076 

                             _____________        

     A.M., individually and on behalf of E.H., a child with a 
                           disability,  

                                                      Plaintiff‐Appellant, 

                                     v.  

      NEW YORK CITY DEPARTMENT OF EDUCATION, 

                                                    Defendant‐Appellee.* 

                            ______________ 

 

*  The  Clerk  of  Court  is  directed  to  amend  the  official  caption  to 
conform with the above.  
Before: 
      KEARSE, WESLEY, and DRONEY, Circuit Judges. 
                           ______________ 
        Appeal from an order of the United States  District Court 
for  the  Southern  District  of  New  York  (Oetken,  J.),  entered  on 
December  7,  2015,  granting  judgment  for  Defendant‐Appellee 
New York City Department of Education (“DOE”) and denying 
Plaintiff‐Appellant  A.M.,  on  behalf  of  herself  and  her  disabled, 
autistic  son,  E.H.,  relief  under  the  Individuals  with  Disabilities 
Education  Act,  20  U.S.C.  §§ 1400  et  seq.  In  denying  A.M.  relief, 
the  District  Court  concluded  that  E.H.  was  afforded  a  free 
appropriate public education (“FAPE”) by the DOE for the 2012–
2013  school  year.  We  disagree  and  hold  that  the  DOE  failed  to 
offer  E.H.  a  FAPE  because  the  substance  of  the  individualized 
education  program formulated  for E.H. was legally  inadequate. 
Accordingly,  we  VACATE  the  judgment  of  the  District  Court 
and REMAND for further proceedings.    
                           ______________ 

       JASON HALE STERNE, Cuddy Law Firm, P.C.,  
            Auburn, NY, for Plaintiff‐Appellant. 
        
       ANDREW A. FEINSTEIN, Andrew A. Feinstein, LLC,  
            Mystic,  CT,  for  Amicus  Curiae  Council  of  Parent 
            Attorneys  and  Advocates,  in  support  of  Plaintiff‐
            Appellant. 
 
       AARON M. BLOOM, Assistant Corporation Counsel  
           (Richard Dearing and Devin Slack, on the brief), for 
           Zachary W. Carter, Corporation Counsel,  
           New York, NY, for Defendant‐Appellee.              




                                    2 
                           ______________ 

WESLEY, Circuit Judge: 
       Before  the  court  is  an  action  brought  under  the 
Individuals  with  Disabilities  Education  Act  (“IDEA”),  20  U.S.C. 
§§ 1400  et  seq.,  by  Plaintiff‐Appellant  A.M.,  on  behalf  of  herself 
and her autistic son, E.H., against Defendant‐Appellee the New 
York  City  Department  of  Education  (“DOE”).  In  May  2012,  the 
DOE  convened  a  meeting  of  the  local  Committee  on  Special 
Education  (“CSE”)  for  the  purpose  of  formulating  an 
individualized education program (“IEP”) for E.H. for the 2012–
2013 school year. Believing the program to be inadequate for her 
son,  A.M.  continued  E.H.’s  enrollment  at  a  private  special 
education  school.  Subsequently,  A.M.  filed  a  due  process 
complaint  against  the  DOE,  seeking  tuition  reimbursement  and 
claiming procedural and substantive violations of the IDEA that 
deprived  E.H.  of  a  free  appropriate  public  education  (“FAPE”) 
for the 2012–2013 academic year.  
        Following  a  three‐day  hearing,  an  impartial  hearing 
officer (“IHO”) denied A.M. that relief, and A.M. appealed that 
decision  to  a  state  review  officer  (“SRO”),  who  affirmed. 
Thereafter, A.M. brought suit in the United States District Court 
for  the  Southern  District  of  New  York  (Oetken,  J.),  which 
affirmed the order of the SRO. A.M. v. N.Y.C. Dep’t of Educ., No. 
14‐CV‐9224  (JPO),  2015  WL  8180751  (S.D.N.Y.  Dec.  7,  2015).  
A.M.  appealed,  contending  principally  that  the  IEP  formulated 
for E.H. violated the IDEA and deprived him of a FAPE.  For the 
reasons  set  forth  below,  we  VACATE  the  District  Court’s 
judgment and REMAND for further proceedings. 
         




                                     3 
                            BACKGROUND 
I.      LEGAL FRAMEWORK 
        “The  IDEA  requires  New  York  [S]tate  to  ‘provide 
disabled  children  with  a  [FAPE].’”  M.W.  ex  rel.  S.W.  v.  N.Y.C. 
Dep’t  of  Educ.,  725  F.3d  131,  135  (2d  Cir.  2013)  (quoting  R.E.  v. 
N.Y.C.  Dep’t  of  Educ.,  694  F.3d  167,  174–75  (2d  Cir.  2012)).  In 
accordance  with  the  statute,  the  DOE,  through  a  CSE,1  “must 
produce,  in  writing,  an  [IEP]  that  ‘describes  the  specially 
designed  instruction  and  services  that  will  enable  the  child  to 
meet’ stated  educational objectives and is reasonably calculated 
to  give  educational  benefits  to  the  child.”  Id.  (quoting  R.E.,  694 
F.3d at 175) (citing 20 U.S.C. § 1414(d)).  
         Where,  as  here,  a  parent  believes  that  the  program 
developed  for  his  or  her  child  for  the  upcoming  school  year 
would  deprive  the  child  of  a  FAPE,  the  parent  may  file  a  due 
process complaint with the DOE seeking review of “any matter 
relating  to  the  identification,  evaluation,  or  educational 
placement  of  the  child,  or  the  provision  of  a  [FAPE]  to  such 
child.”  20  U.S.C.  § 1415(b)(6)(A).  The  filing  of  a  due  process 
complaint  “triggers  an  administrative  procedure  by  which  the 
board  of  education  appoints  an  [IHO]  who  conducts  a  formal 
hearing  and  fact‐finding.  The  decision  of  an  IHO  may  be 
appealed to [an SRO], and an SRO’s decision may be challenged 
by  filing  a  civil  action  in  state  or  federal  court.”  M.O.  v.  N.Y.C. 

1  “In  New  York,  the  state  has  assigned  responsibility  for  developing 
IEPs to local [CSEs]. CSEs are comprised of members appointed by the 
local  school  district’s  board  of  education,  and  must  include  the 
student’s  parent(s),  a  regular  or  special  education  teacher,  a  school 
board  representative,  a  parent  representative,  and  others.”  R.E.,  694 
F.3d at 175 (citation omitted) (citing N.Y. Educ. Law § 4402(1)(b)(1)(a)).  




                                      4 
Depʹt  of  Educ.,  793  F.3d  236,  239  (2d  Cir.  2015)  (per  curiam) 
(citations omitted) (quoting Hardison v. Bd. of Educ. of the Oneonta 
City Sch. Dist., 773 F.3d 372, 376 (2d Cir. 2014)) (citing, inter alia, 
20 U.S.C. §§ 1415(g), (i)(2)(A); N.Y. Educ. Law §§ 4404(1)–(3)).  
II.    STATEMENT OF FACTS 
       A.      The Student ‐ E.H. 
       In  May  2012,  at  the  time  the  CSE  convened,  E.H.  was  a 
six‐year‐old boy diagnosed with autism. E.H. suffers from global 
developmental  delays,  significantly  impaired  communication 
and  social  functioning,  and  substantial  language  impairments. 
He also exhibits physical stereotypy (e.g., “[t]apping on surfaces 
or part of the body”) and vocal stereotypy (i.e., “palilalia,” which 
is  characterized  by  “[n]on  contextual  vocalizations  or 
vocalizations  emitted  in  a  high  pitched  tone”).  Suppl.  App.    
873–74.  
        Before E.H. turned five years of age, he attended a private 
preschool, where he was placed in a special education class with 
a student‐teacher‐paraprofessional ratio of 6:1:1. Thereafter, once 
E.H. transitioned to school age, he attended a public community 
school,  where  he  was  placed  in  a  12:1:1  special  education 
classroom.  In  2011,  E.H.  began  attending  Manhattan  Children’s 
Center  (“MCC”),  a  private  special  education  school,  after  A.M. 
determined that the IEP produced by the DOE for the 2011–2012 
school  year  denied  E.H.  a  FAPE.  At  MCC,  E.H.  received 
schooling in a classroom with six students and six teachers (i.e., a 
student‐teacher  ratio  of  1:1),  and  received,  among  other  things, 
applied  behavioral  analysis  (“ABA”)  therapy,  “which  is  an 
intensive  one‐on‐one  therapy  that  ‘involves  breaking  down 
activities  into  discrete  tasks  and  rewarding  a  child’s 
accomplishments.’” R.E., 694 F.3d at 176 (quoting Cty. Sch. Bd. v. 
Z.P. ex rel. R.P., 399 F.3d 298, 301 (4th Cir. 2005)).  




                                   5 
       In  2011,  A.M.  filed  a  due  process  complaint  against  the 
DOE seeking tuition reimbursement for her unilateral placement 
of E.H. at MCC and recovery of “make up sessions” of physical 
therapy and instruction time missed during the summer of 2011, 
for  which  no  educational  program  was  offered  to  E.H.  Suppl. 
App.  555.  An  IHO  found  in  A.M.’s  favor,  concluding  that  it 
“c[ould]  discern  no  consistent  effort  in  administering  the 
education  of  [E.H.],”  thereby  depriving  E.H.  of  a  FAPE.  Suppl. 
App.  559.  In  addition,  the  IHO  determined  that  the  special 
education  program  at  MCC  in  which  A.M.  unilaterally  placed 
E.H.  was  appropriately  tailored  to  “me[e]t  [E.H.’s]  special 
education needs,” Suppl. App. 560, and that A.M. was entitled to 
the  requested  relief,  including  tuition  reimbursement.  That 
decision was uncontested by the parties.   
       B.     E.H.’s  May  2012  Individualized  Education 
              Program 
       In May 2012, a CSE team convened for its annual meeting 
to develop an IEP for E.H. for the 2012–2013 academic year. The 
CSE  team  was  composed  of  the  following  members:  (1)  Nessan 
O’Sullivan, the School District representative and a DOE school 
psychologist;  (2)  Judy  Sommers  Schneid,  a  DOE  special 
education  teacher;  (3)  E.H.’s  mother,  A.M.;  (4)  parent  member 
Marie  Wise;  (5)  Samantha  Solow,  an  assistant  educational 
coordinator  at  MCC;  (6)  Marisa  Savard,  one  of  E.H.’s  lead 
teachers  at  MCC;  (7)  Carrie  Friedman,  E.H.’s  occupational 
therapist  at  MCC;  and  (8)  Amy  Hunt,  E.H.’s  speech‐language 
pathologist at MCC.  
       Prior to the CSE meeting, neither O’Sullivan nor Schneid 
met with E.H., nor did the DOE conduct any evaluation of E.H. 
on its own, aside from a psycho‐educational report from March 
2010  conducted  as  part  of  a  mandatory  review  some  two  years 
before  the  CSE  convened  to  formulate  E.H.’s  IEP  for  the  2012–




                                   6 
2013 school year. Rather, the evaluative materials present at the 
meeting were produced largely by MCC educators and medical 
professionals  who  had  evaluated  or  treated  E.H.  Based  on  the 
recommendations of the DOE representatives, who relied on the 
evaluative  materials  present  at  the  CSE  meeting  prepared  by 
others,  and  over  the  objections  of  A.M.  and  MCC  staff,  the  IEP 
recommended  a  twelve‐month  placement  in  a  public  special 
education program with a student‐teacher‐paraprofessional ratio 
of  6:1:1.  Moreover,  despite  A.M.’s  and  MCC  staff’s  urging  that 
the  DOE  incorporate  ABA  therapy  into  the  IEP,  the  IEP  was 
silent  as  to  the  use  of  any  particular  methodology  for  treating 
A.M.’s  educational  needs.  The  IEP  did,  however,  recommend 
that A.M. receive a number of related services: (1) three weekly, 
thirty‐minute  sessions  of  individual  speech‐language  therapy; 
(2) one weekly, thirty‐minute session of group speech‐language 
therapy;  (3)  two  weekly,  thirty‐minute  sessions  of  individual 
physical  therapy;  (4)  two  weekly,  thirty‐minute  sessions  of 
individual  occupational  therapy;  and  (5)  one  weekly,  thirty‐
minute  session  of  group  occupational  therapy.  The  IEP  also 
recommended  that  E.H.  be  equipped  with  a  hand‐held  tablet 
computer  with  specialized  software  and  “voice  output  in  order 
to increase his independence and social interactions and to serve 
as a model for language.” Suppl. App. 867, 904. 
       Because  the  CSE  team  concluded  that  E.H.’s  behaviors 
seriously  interfered  with  instruction,  the  IEP  required  the 
development  of  a  behavioral  intervention  plan  (“BIP”),  which 
was incorporated into the IEP. The BIP, which “is generally used 
to  ‘develop[]  . . .  strategies  to  deal  with  . . .  problem 
behavior(s),’”  L.O.  v.  N.Y.C.  Dep’t  of  Educ.,  822  F.3d  95,  104  (2d 
Cir. 2016) (alterations in original) (quoting R.E., 694 F.3d at 190), 
identified E.H.’s physical and vocal stereotypy and noted that it 
sought  to  achieve  a  “[s]ignificant  decrease  in  target  behaviors” 




                                     7 
through “[t]ime sampling and partial interval recording,” Suppl. 
App. 873. Although the BIP was based on a functional behavior 
assessment  (“FBA”),  which  was  developed  and  incorporated 
into the IEP, the DOE did not conduct an FBA of E.H. An FBA is 
“an assessment designed to ‘identif[y] . . . the problem behavior, 
. . .  defin[e]  . . .  the  behavior  in  concrete  terms,  . . .  identif[y]  . . . 
the contextual  factors that contribute to the behavior (including 
cognitive  and  affective  factors)  and  . . .  formulat[e]  . . .  a 
hypothesis  regarding  the  general  conditions  under  which  a 
behavior  usually  occurs.’”  L.O.,  822  F.3d  at  104  (alterations  in 
original) (quoting N.Y. Comp. Codes R. & Regs. tit. 8, § 200.1(r)). 
In  this  case,  the  FBA  was  “based  on  . . .  the  draft  [FBA] 
submitted  by  [MCC]”  to  the  CSE.  Suppl.  App.  216.  Further, 
E.H.’s  IEP  did  not  provide  for  parental  counseling  or  training 
services, nor did  it include any transitional support services for 
E.H. to change schools and programs.  
        C.       Administrative Review 
        Upon receipt of a final notice of recommended placement, 
A.M.  advised  the  DOE  that  she  disagreed  with  E.H.’s 
recommended  placement  and  that  E.H.  would  continue  his 
education  at  MCC  for  the  2012–2013  academic  year.  Thereafter, 
A.M.  filed  a  due  process  complaint,  claiming  that  the  DOE  had 
failed  to  provide  E.H.  with  a  FAPE  for  the  2012–2013  school 
year,  and  she  consequently  sought  private  school  tuition 
reimbursement  at  MCC.  As  relevant  here,  A.M.  alleged  four 
separate deficiencies in the IEP developed for E.H.: (1) the DOE 
failed  to  conduct  an  FBA  and  failed  to  develop  an  appropriate 
BIP; (2) the IEP failed to provide parent counseling and training 
as a related service; (3) the IEP failed to offer transition services; 
and (4) the IEP failed to provide a placement in a 1:1 classroom 
that  “implement[ed]  an  [ABA]  or  substantially  similar 
methodology.” Suppl. App. 571–73.  




                                         8 
               1.      Impartial Hearing Officer’s Decision 
        Following  a  three‐day  hearing,2  the  IHO  denied  A.M.’s 
reimbursement request. The IHO rejected A.M.’s contention that 
the  FBA  and  BIP  developed  for  E.H.  deprived  him  of  a  FAPE. 
Although  the  FBA  for  E.H.  that  was  contained  in  the  IEP  was 
based  entirely  on  the  FBA  prepared  by  MCC,  the  IHO 
determined  that  this  did  not  result  in  a  FAPE  deprivation 
because “[t]he FBA prepared by the CSE t[ook] the information 
from  the  FBA  prepared  by  MCC  and  use[d]  it  appropriately.” 
Suppl.  App.  37.  The  IHO  observed  that  the  FBA  appropriately 
listed the target behaviors it sought to eradicate, identified their 
root causes, and developed adequate strategies to address those 
problem behaviors.  
        The  IHO  also  concluded  that,  although  no  services  were 
included in E.H.’s IEP to assist with his transition from MCC to 
the proposed public school placement, the DOE did not deprive 
E.H.  of  a  FAPE.  The  IHO  relied  on  hearing  testimony  that  E.H. 
generally  did  not  struggle  with  transitioning  between 
classrooms  in  the  past,  and  also  pointed  to  testimony  from 
O’Sullivan,  that  the  DOE  “felt  that  the  services  that  we[re] 
recommended  would  enable  [E.H.]  to  make  the  transition  from 
where he presently was to a public school setting.” Suppl. App. 
168.   



2  A.M.  testified  and  offered  testimony  from  four  members  of  MCC’s 
staff: (1) assistant educational coordinator Solow; (2) speech‐language 
pathologist  Adina  Haimes;  (3)  occupational  therapist  Friedman;  and 
(4)  lead  teacher  Nicole  Herz.  The  DOE  offered  testimony  from 
O’Sullivan, the DOE school psychologist who also served as the DOE 
representative on the CSE that formulated the terms of E.H.’s IEP.  




                                     9 
        The  IHO  additionally  considered  the  IEP’s 
recommendation  of  a  6:1:1  classroom  and  found  it  to  be 
appropriate.  The  IHO  was  “persuaded  that  . . .  O’Sullivan’s 
observation  that  [E.H.]  need[ed]  the  interaction  with  peers 
would  argue  for  a  classroom  setting  where  there  [was]  an 
abundance  of  interaction,  rather  than  primarily  one  to  one 
instruction.” Suppl. App. 36–37. The IHO also noted that E.H.’s 
attention had “vastly improved” and that the child was “less in 
need  of  that  intervention,”  and  that,  in  any  event,  even  if  poor 
attending  skills  persisted,  this  would  not  demand  one‐to‐one 
attention, as such skills could be adequately addressed in a 6:1:1 
class. Suppl. App. 37.  
       Finally,  the  IHO  rejected  A.M.’s  view  that  E.H.  required 
all‐day  intensive  ABA  therapy.  In  rejecting  this  argument,  the 
IHO  noted  that  “[t]here  [was]  no  requirement  that  a  particular 
methodology be set forth on the IEP or provided to [a] [s]tudent, 
or that the preference as to [the] methodology of any particular 
evaluator  . . .  or  [p]arent[]  be  adopted.”  Suppl.  App.  36.  It  thus 
concluded “that the methodology should be left to the discretion 
of  the  professionals  who  w[ould]  be  working  with  [E.H.].” 
Suppl. App. 35.  
       Although the IHO concluded that the IEP complied with 
the  IDEA,  the  IHO  did  not  address  A.M.’s  contention  that  the 
omission of parental training and counseling services in the IEP 
deprived E.H. of a FAPE.  
               2.      State Review Officer’s Decision 
        A.M.  appealed  the  IHO’s  decision  to  an  SRO,  who 
affirmed.  As  to  the  lack  of  parent  counseling  and  training 
services in the IEP, the SRO faulted the IHO for “not addressing 
[its]  absence”  in  the  IEP,  but  nonetheless  determined  that, 
although  the  IEP  should  have  provided  for  such  services,  its 




                                    10 
omission  did  not  result  in  a  FAPE  deprivation.  Suppl.  App.  14 
n.3.  It  based  this  conclusion  on  IHO  hearing  testimony  that  “‘it 
was explained to the parent at the outset’ that parent counseling 
and  training  was  one  of  the  ‘defining  [features]’  of  the 
recommended  [6:1:1]  special  class  placement.”  Suppl.  App.  14 
n.3 (quoting Suppl. App. 167–68). Further, the SRO reasoned that 
“the presence or absence of parent training and counseling in an 
IEP  does  not  necessarily  have  a  direct  effect  on  the  substantive 
adequacy of the plan.” Suppl. App. 14 n.3 (citing R.E., 694 F.3d at 
191).  
        Next,  the  SRO  rejected  A.M.’s  claim  that  E.H.  required  a 
1:1  classroom  with  ABA  therapy  in  order  to  progress  and  was 
denied  a  FAPE  when  he  was  assigned  to  a  6:1:1  classroom  that 
lacked an all‐inclusive ABA program. As to the adequacy of the 
class  size  itself,  the  SRO  credited  O’Sullivan’s  testimony  that 
“the  [6:1:1]  special  class  . . .  was  an  ‘intens[ive]  behavioral 
intervention,’”  in  that  it  was  a  rigorous  full‐time  program  in  a 
small  special  education  classroom  that  employed  “a  variety  of 
methodologies” to treat each student’s educational needs. Suppl. 
App.  15  (quoting  Suppl.  App.  231).  The  SRO  also  found 
persuasive O’Sullivan’s testimony that “he believed [E.H.] could 
make  meaningful  progress  had  the  May  2012  IEP  been 
implemented  as  written  because  [E.H.’s]  special  education 
services  needed  to  be  delivered  within  some  social  context  to 
allow for modeling and shared instruction.” Suppl. App. 15–16.  
       Moreover, the SRO found A.M.’s methodology argument 
equally  unavailing  because,  in  the  SRO’s  view,  a  CSE  is 
generally  “not  required  to  specify  methodology  on  an  IEP,  and 
the  precise  teaching  methodology  to  be  used  by  a  student’s 
teacher is usually a matter to be left to the teacher.” Suppl. App. 
15. The SRO reasoned that, “although the May 2012 CSE did not 
recommend  ABA  [therapy  services],  it  also  did  not  disapprove 




                                   11 
of  the  methodology  or  say  ABA  should  not  be  used  with  the 
student.”  Suppl.  App.  15.  The  SRO  also  observed  that 
O’Sullivan,  “[t]he  [DOE]  school  psychologist[,]  indicated  [that] 
the  May  2012  CSE  recommendations  incorporated  behavioral 
methodologies, and the [6:1:1] special class recommendation was 
not contrary to ABA.” Suppl. App. 15. Thus, the SRO concluded 
that  the  absence  of  ABA  therapy  in  E.H.’s  IEP  did  not  deprive 
the child of a FAPE.  
       The  SRO  did  not,  however,  address  A.M.’s  challenge  to 
the  adequacy  of  E.H.’s  FBA  and  BIP  or  the  lack  of  transitional 
services contained in the IEP. 
       D.      District Court Review 
       Thereafter,  A.M.  brought  suit  in  the  District  Court, 
claiming procedural and substantive violations under the IDEA, 
resulting in the deprivation of a FAPE for E.H. The parties each 
separately moved for summary judgment, and the District Court 
granted  the  DOE’s  motion,  affirming  the  SRO’s  decision  and 
denying A.M.’s claim for tuition reimbursement. A.M., 2015 WL 
8180751, at *6.  
         As  to  the  procedural  adequacy  of  the  IEP,  the  District 
Court  considered  and  denied  A.M.’s  challenge  to  the  adequacy 
of  the  FBA  and  BIP  contained  in  the  IEP,  because  the  FBA  and 
BIP  incorporated  into  the  IEP  were  “[c]onsistent  with  the  MCC 
FBA/BIP,”  and  “adequately  identifie[d]  the  problem  behavior 
and prescribe[d] ways to manage it.” Id. at *4 (quoting R.E., 694 
F.3d  at  190).  The  District  Court  rejected  A.M.’s  claim  that, 
because the CSE had inadequately reproduced the MCC draft on 
which the IEP’s FBA and BIP were based, E.H. was deprived of a 
FAPE. The District Court reasoned that, “so long as the [DOE’s] 
own  FBA/BIP  is  adequate,  it  does  not  matter  that  the  [DOE’s] 
draft  omitted  MCC’s  charts,  citations  to  academic  support,  or 




                                   12 
other  information.”  Id.  The  District  Court  thus  concluded  that 
the FBA and BIP were suitable to E.H.’s needs. Id.  
       The  District  Court  also  concluded  that  the  failure  to 
provide  parent  counseling  and  training  in  the  IEP,  although  a 
violation of New York law, was not fatal to the adequacy of the 
IEP.  The  District  Court  observed  that  “it  was  explained  to  the 
parent  at  the  outset  that  one  of  the  defining  features  of  this 
program was that it did have a parent training component to it 
as  well,  as  part  of  the  program,”  id.  (quoting  Suppl.  App.       
167–68),  and  thus  A.M.  was  unable  to  demonstrate  in  what 
manner  either  she  or  her  son  were  injured  as  a  result  of  the 
omission of parental counseling and training services in the IEP.  
        In  addition,  the  District  Court  rejected  A.M.’s  contention 
that  the  lack  of  a  formal  transition  plan  for  E.H.  into  his  new 
public school program deprived E.H. of a FAPE, because “A.M. 
ha[d] ‘not identified any legal requirement that an IEP contain a 
transition plan, nor ha[d] [A.M.] articulated why the absence of 
such a plan was so significant as to deny [him]’ a [FAPE].” Id. at 
*3 (third alteration in original) (quoting R.E., 694 F.3d at 195).  
        The  District  Court  then  turned  to  the  IEP’s  substantive 
adequacy  and  rejected  A.M.’s  claim  that  E.H.  required  a  1:1 
classroom that guaranteed ABA therapy all day, because “[t]hat 
dispute is a debate over educational methodology, based on the 
record before the SRO,” in which case “courts typically defer to 
the decision of the SRO.” Id. at *5 (citing M.H. v. N.Y.C. Dep’t of 
Educ., 685 F.3d 217, 244 (2d Cir. 2012)). The District Court noted 
that  this  Court  had  held  in  R.E.  that,  “where  ‘almost  all  of  the 
reports’  before  an  IHO  find  that  a  student  needs  ABA  therapy, 
and  the  remaining  evidence  emphasizes  that  the  student  needs 
‘a  high  level  of  support,’  the  [DOE]  may  not  endorse  a  6:1:1 
classroom with ‘no guarantee of ABA therapy or any meaningful 
1:1 support.’” Id. (quoting R.E., 694 F.3d at 193–94). The District 




                                    13 
Court distinguished E.H.’s case from R.E., however, because this 
was not, in its view, “a case . . . in which the [DOE] ignored the 
‘clear consensus of [the student’s] evaluators.’” Id. (quoting R.E., 
694 F.3d at 181). Rather, according to the District Court, although 
“the  SRO and IHO  deviated from the consensus of the parent’s 
evidence,  including  the  representatives  from  MCC,”  id.,  “their 
conclusion was consistent with the views of the evaluator on the 
CSE,”  id.,  who  believed  that  “a  6:1:1  setting  would  better 
facilitate [E.H.’s] goals,” id., particularly “developing reciprocity, 
developing  an  awareness  of  peers,  and  maneuvering  himself 
within the context of other children within a classroom setting,” 
id.  (quoting  Suppl.  App.  16).  Thus,  according  to  the  District 
Court, “the CSE may come to an independent conclusion of the 
student’s  needs  from  the  content  of  the  evaluation  reports;  the 
CSE  need  not  simply  accept  the  conclusion  of  those  reports 
absent  an  in‐person evaluation  with the student.”  Id. (emphasis 
in original).  
        As  to  the  IEP’s  silence  on  the  provision  of  ABA  therapy, 
the District Court observed that, although “[t]he 6:1:1 setting did 
not expressly include ABA, . . . it also did not exclude ABA.” Id. 
The  District  Court  credited  O’Sullivan’s  IHO  hearing  testimony 
that  the  DOE  deliberately  formulated  the  IEP  in  this  manner 
because  it  “‘didn’t  want  to  tie  the  hands  of  the  different 
disciplines  that  would  be  working  with’  E.H.  by  requiring  a 
specific  methodology  for  part  or  all  of  the  day.”  Id.  (quoting 
Suppl. App. 168). The District Court also agreed with the IHO’s 
determination  that  MCC  might  have  preferred  a  different 
methodology,  but  this  preference  “d[id]  not  have  to  guide  the 
decisions of the CSE.” Id. (quoting Suppl. App. 36).  




                                   14 
                             DISCUSSION 
        “We undergo a circumscribed de novo review of a district 
court’s grant of summary judgment in the IDEA context because 
the ‘responsibility for determining whether a challenged IEP will 
provide  a  child  with  [a  FAPE]  rests  in  the  first  instance  with 
administrative  hearing  and  review  officers.’”  M.W.,  725  F.3d  at 
138  (alteration  in  original)  (quoting  M.H.,  685  F.3d  at  240).  Our 
review  “requires  a  more  critical  appraisal  of  the  agency 
determination  than  clear‐error  review  . . .  but  . . .  nevertheless[] 
falls well short of complete de novo review.” M.H., 685 F.3d at 244 
(alterations in original) (quoting Lenn v. Portland Sch. Comm., 998 
F.2d  1083,  1086–87  (1st  Cir.  1993)).  “Accordingly,  our  de  novo 
review  only  seeks  to  independently  verify  that  the 
administrative record supports the district court’s determination 
that a  student’s  IEP was adequate.” M.W., 725 F.3d at  138. This 
verification requires that  we “engage  in an  independent  review 
of the administrative record and make a determination based on 
a  ‘preponderance  of  the  evidence.’”  Gagliardo  v.  Arlington  Cent. 
Sch.  Dist.,  489  F.3d  105,  112  (2d  Cir.  2007)  (quoting  Mrs.  B.  v. 
Milford Bd. of Educ., 103 F.3d 1114, 1120 (2d Cir. 1997)).  
        Importantly,  our  review  of  the  administrative  record  is 
“restrained  by  our  lack  of  specialized  knowledge  and 
educational  expertise,”  which  demands  that  we  “defer  to  the 
administrative  decision  [particularly  where]  the  state  officer’s 
review has been thorough and careful.” M.W., 725 F.3d at 138–39 
(alteration  in  original)  (internal  quotation  marks  omitted) 
(quoting  R.E.,  694  F.3d  at  184).  Indeed,  the  Supreme  Court  has 
made clear that we are precluded from “substitut[ing] [our] own 
notions  of  sound  educational  policy  for  those  of  the  school 
authorities  which  [we]  review.”  Bd.  of  Educ.  of  Hendrick  Hudson 
Cent.  Sch.  Dist.  v.  Rowley,  458  U.S.  176,  206  (1982). “The  level of 
deference granted to the administrative decision, however, is not 




                                     15 
without  limitation.  To  merit  deference,  ‘[t]he  SRO’s  or  IHO’s 
factual  findings  must  be  reasoned  and  supported  by  the 
record.’” L.O., 822 F.3d at 109 (internal quotation marks omitted) 
(quoting M.H.,  685 F.3d  at 241).  Further, although  “courts  must 
defer  to  the  reasoned  conclusions  of  the  SRO  as  the  final  state 
administrative  determination,”  should  we  “f[in]d  the  SRO’s 
conclusions  unpersuasive  even  after  appropriate  deference  is 
paid,  [we  may]  consider  the  IHO’s  analysis,  which  is  also 
informed  by  greater  educational  expertise  than  that  of  judges, 
rather  than  . . .  rely  exclusively  on  [our]  own  less  informed 
educational judgment.” M.H., 685 F.3d at 246.  
I.     ISSUES FOR JUDICIAL REVIEW 
        In order to determine whether parents of a disabled child 
are  entitled  to  reimbursement  of  expenses  incurred  at  a  private 
school  in  an  IDEA  challenge  to  a  state‐proposed  IEP,  we  are 
guided  by  the  three‐step  Burlington/Carter  test:  “(1)  the  DOE 
must establish that the student’s IEP actually provided a FAPE; 
should the DOE fail to meet that burden, the parents are entitled 
to  reimbursement  if  (2)  they  establish  that  their  unilateral 
placement  was  appropriate  and  (3)  the  equities  favor  them.” 
M.W., 725 F.3d at 135 (footnote omitted); see also Florence Cty. Sch. 
Dist.  Four  v.  Carter,  510  U.S.  7  (1993);  Sch.  Comm.  of  Town  of 
Burlington v. Dep’t of Educ., 471 U.S. 359 (1985). Here, the parties’ 
dispute focuses entirely on the adequacy of E.H.’s May 2012 IEP. 
In  reviewing  the  adequacy  of  the  IEP,  we  “make  a  two‐part 
inquiry  that  is,  first,  procedural,  and  second,  substantive,”  to 
determine  whether  an  IEP  complies  with  the  IDEA,  R.E.,  694 
F.3d  at  189–90,  the  burden  of  proof  resting  with  the  DOE,  see 
N.Y. Educ. Law § 4404(1)(c). 
        
        




                                   16 
        A.      Procedural Compliance 
        At step one, we “examine whether there were procedural 
violations of the IDEA, namely, ‘whether the state has complied 
with the procedures set forth in the IDEA.’” R.E., 694 F.3d at 190 
(quoting  Cerra  v.  Pawling  Cent.  Sch.  Dist.,  427  F.3d  186,  192  (2d 
Cir. 2005)). “The initial procedural inquiry is no mere formality,” 
Walczak  v.  Fla.  Union  Free  Sch.  Dist.,  142  F.3d  119,  129  (2d  Cir. 
1998), as “[i]t acts as ‘a safeguard against arbitrary or erroneous 
decisionmaking,’”  M.H.,  685  F.3d  at  245  (internal  quotation 
marks  omitted)  (quoting  Evans  v.  Bd.  of  Educ.  of  Rhinebeck  Cent. 
Sch. Dist., 930 F. Supp. 83, 93 (S.D.N.Y. 1996) (B.D. Parker, J.)). A 
procedural  violation  will  entitle  a  parent  to  tuition 
reimbursement  “if  [it]  ‘impeded  the  childʹs  right  to  a  [FAPE],’ 
‘significantly impeded the parents’ opportunity to participate in 
the  decisionmaking  process,’  or  ‘caused  a  deprivation  of 
educational  benefits.’”  R.E.,  694  F.3d  at  190  (quoting  20  U.S.C. 
§ 1415(f)(3)(E)(ii); A.C. ex rel. M.C. v. Bd. of Educ. of the Chappaqua 
Cent. Sch. Dist., 553 F.3d 165, 172 (2d Cir. 2009)). “That is, parents 
must articulate how a procedural violation resulted in the IEP’s 
substantive  inadequacy  or  affected  the  decision‐making 
process.”  M.W.,  725  F.3d  at  139.  “[M]ultiple  procedural 
violations[,] [however,] may cumulatively result in the denial of 
a  FAPE  even  if  the  violations  considered  individually  do  not.” 
L.O., 822 F.3d at 109 (alterations in original) (quoting M.W., 725 
F.3d at 139).  
      Here,  A.M.  alleges  three  procedural  errors  in  the 
formulation of E.H.’s IEP, which, in her view, independently and 
cumulatively deprived E.H. of a FAPE.   
         
         




                                     17 
               1.      Functional  Behavior  Assessment                and 
                       Behavioral Intervention Plan 
        New York regulations require the DOE to conduct an FBA 
“for  a  student  whose  behavior  impedes  his  or  her  learning  or 
that  of  others.”  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8, 
§ 200.4(b)(1)(v).  An  FBA  must  include  “the  identification  of  the 
problem  behavior,  the  definition  of  the  behavior  in  concrete 
terms, the identification of the contextual factors that contribute 
to  the  behavior[,]  . . .  and  the  formulation  of  a  hypothesis 
regarding the general conditions under which a behavior usually 
occurs and probable consequences that serve to maintain it.” Id. 
§ 200.1(r).  Its  purpose  “is  to  ensure  that  the  IEP’s  drafters  have 
sufficient  information  about  the  student’s  behaviors  to  craft  a 
plan  that  will  appropriately  address  those  behaviors.”  R.E.,  694 
F.3d at 190.  
       In  addition,  “where,  as  here,  ‘a  student’s  behavior 
impedes his learning, a BIP must be developed with strategies to 
deal  with  the  problem  behavior(s).’”  L.O.,  822  F.3d  at  111 
(quoting  R.E.,  694  F.3d  at  190)  (citing  N.Y.  Comp.  Codes  R.  & 
Regs. tit. 8, § 200.22(b)). New York regulation requires that a BIP 
be  “based  on  the  results  of  a[n]  [FBA]  and,  at  a  minimum, 
include[]  a  description  of  the  problem  behavior,  global  and 
specific hypotheses as  to why  the problem behavior occurs  and 
intervention strategies that include positive behavioral supports 
and  services  to  address  the  behavior.”  N.Y.  Comp.  Codes  R.  & 
Regs. tit. 8, § 200.1(mmm).  
       Where  the  DOE  fails  to  conduct  an  FBA  of  its  own,  we 
“must  take  particular  care  to  ensure  that  the  IEP  adequately 
addresses  the  child’s  problem  behaviors,”  R.E.,  694  F.3d  at  190, 
but the IEP will be rendered legally deficient only where it fails 
to  “adequately  identif[y]  a  student’s  behavioral  impediments 
and  [fails  to]  implement[]  strategies  to  address  that  behavior,” 




                                    18 
M.W., 725 F.3d at 140. Where the IEP is found to be deficient in 
this  regard,  we  have  held  this  to  rise  to  the  level  of  “a  serious 
procedural  violation  because  it  may  prevent  the  CSE  from 
obtaining  necessary  information  about  the  student’s  behaviors, 
leading  to  their  being  addressed  in  the  IEP  inadequately  or  not 
at  all.”  R.E.,  694  F.3d  at  190.  “[S]uch  a  failure  seriously  impairs 
substantive  review  of  the  IEP  because  courts  cannot  determine 
exactly  what  information  an  FBA  would  have  yielded  and 
whether that information would be consistent with the student’s 
IEP.” Id.  
       Here,  the  IEP  indicated  that  E.H.’s  behavior  seriously 
interfered  with  his  instruction  and  therefore  required  the 
development  of  a  BIP.  As  noted,  a  BIP  must  be  based  on  the 
results  of  an  FBA.  See  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8, 
§ 200.1(mmm). Rather than conduct his own evaluation of E.H., 
however, O’Sullivan, the School District representative and DOE 
psychologist present at the May 2012 CSE meeting, relied on an 
October 2011 FBA and BIP performed by MCC and submitted to 
the  DOE  prior  to  the  CSE  meeting  in  order  to  develop  E.H.’s 
FBA and BIP for the IEP.  
          A.M.  contends  that  the  DOE’s  failure  to  conduct  an  FBA 
of  its  own  and  develop  a  BIP  from  its  own  assessment  of  E.H. 
constitutes  a  serious  procedural  violation  of  the  IDEA,  which 
resulted  in  a FAPE  deprivation. She argues further  that the  BIP 
and FBA incorporated into E.H.’s IEP lacked certain information 
contained  in  the  draft  versions  formulated  by  MCC.  For 
instance,  according  to  A.M.,  the  “BIP  contains  no  intervention 
strategies that include positive behavioral supports and services 
to  address  the  behavior,”  and  the  FBA  lacks  any  “information 
about  the  use  of  functional  communication  training[,]  intensive 
tact  instruction[,]  and  matched  stimuli.”  Pl.’s  Br.  27  (internal 
quotation  marks  omitted).  Thus,  for  A.M.,  the  FBA  and  BIP 




                                     19 
incorporated into E.H.’s IEP were inadequate and were thus not 
reasonably  calculated  to  afford  E.H.  an  opportunity  to  obtain 
educational benefits, resulting in a denial of a FAPE.  
        We note at the outset that A.M.’s argument is not without 
some persuasive force. O’Sullivan described the FBA included in 
the IEP as more of “a summary of [MCC’s] behavior assessment 
with  the  consensus  of  the  meeting  at  the  time,”  and  stated  that 
“maybe  10–15  minutes”  was  spent  by  the  CSE  creating  this 
summary  and  developing  the  BIP  at  the  meeting.  Suppl.  App. 
220–21.  Indeed,  the  barebones  nature  of  the  BIP  and  FBA 
included  in  the  IEP  makes  this  apparent,  particularly  when 
compared  with  the  BIP  and  FBA  produced  by  MCC.  This,  of 
course,  is  not  surprising,  given  that  O’Sullivan  never  actually 
met  or  evaluated  E.H.  until  after  the  formulation  of  his  IEP,  a 
violation of New York law. See N.Y. Comp. Codes R. & Regs. tit. 
8,  § 200.4(b)(1)(v)  (“[A]n  individual  evaluation  of  the  referred 
student shall be initiated by a [CSE] . . . [and] shall be completed 
within 60 days of receipt of consent . . . . [T]he initial evaluation 
must include at least . . . a[n] [FBA] for a student whose behavior 
impedes  his  or  her  learning  or  that  of  others,  as  necessary  to 
ascertain the physical, mental, behavioral and emotional factors 
which contribute to the suspected disabilities.”).  
       As  to  the  BIP  incorporated  into  E.H.’s  IEP,  we  have  no 
difficulty in concluding that it is legally inadequate. Although it 
was  based  on  the  results  of  MCC’s  FBA  and  includes  a 
description of the problem behavior, it does not provide certain 
“minimum requirements,” L.O., 822 F.3d at 123, such as “global 
and specific hypotheses  as to why the problem behavior occurs 
and  intervention  strategies  that  include  positive  behavioral 
supports  and  services  to  address  the  behavior,”  N.Y.  Comp. 
Codes  R.  &  Regs.  tit.  8,  § 200.1(mmm).  Indeed,  we  recently 
expressed  concern  in  situations  such  as  this  where  the  IEP 




                                   20 
contains a BIP that fails to “attempt[] to identify the root causes 
of . . . behavior deficiencies,” because it deprives the CSE of the 
ability  to  adequately  “provide  effective  treatment  for  these 
behaviors,”  “thereby  casting  doubt  on  the  adequacy  of  its 
provisions for treating them.” L.O., 822 F.3d at 113, 123.  
        Although  deficient,  we  have  also  stressed  that  the 
inadequacy of an FBA or BIP will not necessarily “render an IEP 
legally inadequate under the IDEA so long as the IEP adequately 
identifies  a  student’s  behavioral  impediments  and  implements 
strategies to address that behavior.” M.W., 725 F.3d at 140. Here, 
the FBA, which  was  also  incorporated into  E.H.’s  IEP, included 
the  required  information  that  was  lacking  in  the  BIP.  The  FBA 
hypothesizes  that  E.H.’s  palilalia  and  physical  stereotypy  are 
caused by “[l]ack of active engagement” and that E.H. reacts in 
such  a  manner  because  of  “[s]ensory  stimulation,”  “task 
avoidance,”  and  “[a]ccess  to  preferred  attention  or  toy.”  Suppl. 
App.  874.  The  FBA  further  lists  several  strategies  previously 
attempted,  such  as  the  use  of  “[r]edirection  and  refocus,” 
“[r]eplac[ing]  verbal  stereotyp[y]  with  communication  skills,” 
and  “[e]xpand[ing]  [E.H.’s]  repertoire  of  reinforcer  and  play 
skills,”  and  suggests  continuing  the  use  of  such  strategies 
moving  forward.  Suppl.  App.  874.  In  addition,  the  FBA  lists 
positive behavioral techniques that have proven to be successful 
in  the  past,  including  providing  E.H.  with  “[a]ccess  to  certain 
toys[,]  action  figures[,]  computer,  dinosaur  related  toys  and 
activities.” Suppl. App. 874. Last, the FBA also identifies the end 
goal,  seeking  to  “decrease  [E.H.’s]  verbal  and  motor 
stereotyp[y],”  and  notes  that  it  would  measure  E.H’s  progress 
and  the  success  of  these  strategies  through  “[p]artial  interval 
recording”  and  “time  sampling.”  Suppl.  App.  874.  These 
descriptions “adequately identif[y] the problem behavior[s] and 




                                  21 
prescribe[]  ways  to  manage  [them],”  in  accordance  with  New 
York law. R.E., 694 F.3d at 190.  
         Although  there  are  undeniable  differences  between  the 
FBA  and  BIP  included  in  E.H.’s  IEP  and  the  far  more  detailed 
and  thorough  FBA  and  BIP  created  by  MCC,  E.H.’s  IEP 
incorporated the overall material substance of the MCC FBA and 
BIP,  albeit  in  a  more  limited  form.  That  the  versions  ultimately 
prepared  and  incorporated  into  E.H.’s  IEP  were  less 
comprehensive  than  those  developed  by  E.H.’s  current  private 
school education provider does not mean that E.H. was deprived 
of  a  FAPE.  Indeed,  aside  from  pointing  to  certain  differences 
between MCC’s and the DOE’s FBAs and BIPs (such as the lack 
of  any  mention  of  E.H.’s  history  of  crying,  which  has  been 
successfully treated, at times, through redirection and immediate 
return  to  activity),  A.M.  does  not  describe  how  such  omissions 
rise  to  the  level  of  a  FAPE  deprivation;  that  is,  in  what  manner 
E.H.’s  ability  to  meaningfully  progress  would  be  delayed  as  a 
result of the deficiencies identified in the IEP’s FBA and BIP.  
       Accordingly,  although  the  BIP  developed  for  E.H.  is 
deficient  in  a  number  of  important  respects,  when  viewed 
together  with  the  FBA,  the  IEP  nonetheless  “adequately 
identifies  [E.H.’s]  behavioral  impediments  and  implements 
strategies to address th[ose] behavior[s].” M.W., 725 F.3d at 140. 
Thus,  E.H.  was  not  deprived  of  a  FAPE  as  a  result  of  the  FBA 
and BIP that were included in his IEP.  
               2.      Parental Counseling and Training  
       Next, A.M. contends that the DOE’s failure to provide for 
parental  counseling  and  training  services  in  E.H.’s  IEP 
constituted  a  violation  of  the  procedures  of  the  IDEA,  thereby 
contributing  to  a  FAPE  denial.  “For  educational  programs  for 
students  with  autism,  New  York  requires  that  an  IEP  include  a 




                                    22 
‘[p]rovision  . . .  for  parent  counseling  and  training  . . .  for  the 
purpose  of  enabling  parents  to  perform  appropriate  follow‐up 
intervention activities at home.’” L.O., 822 F.3d at 122 (alterations 
in  original)  (quoting  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8, 
§ 200.13(d)). The inclusion of such services in the IEP is intended 
to  “assist[]  parents  in  understanding  the  special  needs  of  their 
child;  provid[e]  parents  with  information  about  child 
development;  and  help[]  parents  to  acquire  the  necessary  skills 
that  will  allow  them  to  support  the  implementation  of  their 
child’s  [IEP].”  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8,  § 200.1(kk). 
Although  a  violation  of  New  York’s  regulations,  “[w]e  have 
repeatedly  held  . . .  that  parental  counseling  and  training 
omissions  are  ‘less  serious’  procedural  violations  ‘because  the 
presence  or  absence  of  a  parent‐counseling  provision  does  not 
necessarily  have  a  direct  effect  on  the  substantive  adequacy  of 
the  [IEP].’”  L.O.,  822  F.3d  at  122  (second  alteration  in  original) 
(quoting  M.W.,  725  F.3d  at  141).  This  is  so  “because  school 
districts are required . . . to provide parent counseling,” and thus 
“remain  accountable  for  their  failure  to  do  so  no  matter  the 
contents of the IEP.” Id. (alteration in original) (quoting R.E., 694 
F.3d at 191).   
       Here,  the  SRO  found  that  the  DOE  erred  by  failing  to 
provide  for  parent  counseling  and  training  in  the  IEP,  in 
violation  of  New  York  law.  It  appears  that  this  may  not  be  an 
anomaly.  If  the  DOE’s  failure  to  comply  with  § 200.13(d)  in 
formulating  the  terms  of  IEPs  for  students  with  autism  has 
become a common practice, such a development would be cause 
for concern. See, e.g., L.O., 822 F.3d at 122; J.C. v. N.Y.C. Dep’t of 
Educ., 643 F. App’x 31, 32 (2d Cir. 2016) (summary order); R.B. v. 
N.Y.C. Dep’t of Educ., 603 F. Appʹx 36, 39 (2d Cir. 2015) (summary 
order); C.F. ex rel. R.F. v. N.Y.C. Dep’t of Educ., 746 F.3d 68, 79–80 
(2d  Cir.  2014);  F.L.  ex  rel.  F.L.  v.  N.Y.C.  Dep’t  of  Educ.,  553  F. 




                                      23 
App’x 2, 7 (2d Cir. 2014) (summary order); M.W., 725 F.3d at 142; 
K.L. ex  rel.  M.L.  v. N.Y.C.  Dep’t  of  Educ.,  530 F. App’x  81, 87 (2d 
Cir.  2013)  (summary  order);  P.K.  ex  rel.  S.K.  v.  N.Y.C.  Dep’t  of 
Educ., (Region 4), 526 F. App’x 135, 138 (2d Cir. 2013) (summary 
order);  R.E.,  694  F.3d  at  193,  195.  The  SRO  nonetheless 
concluded,  in  accordance  with  this  Court’s  caselaw,  that  this 
omission did not result in a FAPE deprivation. See R.E., 694 F.3d 
at  191,  192–93.  Importantly,  the  SRO  also  observed  that,  at  the 
CSE meeting, “‘it was explained to the parent at the outset’ that 
parent  counseling  and  training  was  one  of  the  ‘defining 
[features]’  of  the  recommended  [6:1:1]  special  class  placement.” 
Suppl. App. 14 n.3 (quoting Suppl. App. 167–68).  
        We defer to that analysis. While its absence from the IEP 
constitutes  a  violation  of  the  procedures  of  the  IDEA,  evidence 
that  E.H.’s  program  actually  offered  parental  counseling  and 
training services and that A.M. was made aware of its presence 
at  the  CSE  meeting  makes  clear  that  the  omission  of  parental 
counseling and training in the IEP itself was nothing more than 
an immaterial procedural violation. See L.O., 822 F.3d at 123.  
               3.      Transitional Support Services 
         A.M.  next  argues  that  E.H.  required  support  services  to 
assist in his transition from his private school classroom at MCC 
to  the  less  restrictive  public  school  placement  in  his  IEP.  A.M. 
contends  that  the  inclusion  of  such  transitional  services  in  the 
IEP  was  compelled  by  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8, 
§ 200.13(a)(6).  She  maintains  that,  “[a]s  a  student  with  autism, 
[E.H.’s]  resistance  to  environmental  change  or  change  in  daily 
routines . . . require[d] transitional support,” and that the DOE’s 
“failure to address [his] transitional needs [was] likely to lead to 
regression  in  his  behaviors,  and  thus  in  his  educational 
performance.” Pl.’s Br. 25. Thus, in A.M.’s view, because the IEP 
was devoid of transitional support services for E.H., as required 




                                    24 
by  New  York  law,  E.H.  was  deprived  of  a  FAPE.  The  DOE,  on 
the  other  hand,  insists  that  there  is  “no[]  . . .  ‘legal  requirement 
that  an  IEP  contain  a  transition  plan,’”  and  even  if  there  were, 
“A.M. did not ‘articulate[] why the absence of such a plan was so 
significant as to deny’ E.H. an appropriate education.” Def.’s Br. 
42 (quoting R.E., 694 F.3d at 195).  
        Although we agree that the absence of a transition plan or 
services  to  assist  with  E.H.’s  transition  between  classrooms  did 
not  deprive  him  of  a  FAPE,  there  is  some  confusion  here  that 
bears  further  explanation.  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8, 
§ 200.13(a)(6), provides that,  
 
        [i]n those instances where a student [with autism] 
        has  been  placed  in  programs  containing  students 
        with  other  disabilities,  or  in  a  regular  class 
        placement,  a  special  education  teacher  with  a 
        background in teaching students with autism shall 
        provide  transitional  support  services  in  order  to 
        assure  that  the  student’s  special  education  needs 
        are being met.  
         
N.Y. Comp. Codes R. & Regs. tit. 8, § 200.13(a)(6). Although the 
IHO  made  no  such  finding,3  the  District  Court  concluded  that 
there  was  “no[]  . . .  legal  requirement  that  an  IEP  contain  a 
transition plan.” A.M., 2015 WL 8180751, at *3 (quoting R.E., 694 
F.3d  at  195).  While  this  might  be  true,  the  District  Court 
nonetheless  failed  to  appreciate  that  there  remained  a  violation 
of § 200.13(a)(6). That is, although the IDEA does not require the 
inclusion of a formal transition plan in an autistic student’s IEP 

3 As noted, the SRO failed to address A.M.’s transition‐plan argument 
in its decision. 




                                     25 
that describes services to assist with the child’s transition into a 
public  school  classroom  or  less  restrictive  educational  setting, 
New York law imposes a separate requirement that, under such 
conditions,  the  IEP  describe  support  services  to  be  provided  to 
the  student’s  public  special  education  teacher  in  the  classroom, 
which were absent from E.H.’s IEP. See N.Y. Comp. Codes R. & 
Regs.  tit.  8,  § 200.1(ddd)  (“Transitional  support  services  means 
those temporary services, specified in a student’s [IEP], provided to a 
regular  or  special  education  teacher  to  aid  in  the  provision  of 
appropriate services to a student with a disability transferring to 
a regular program or to a program or service in a less restrictive 
environment.”  (emphases  added));  id.  § 200.6(c)  (“Transitional 
support services prescribed in the [IEP] shall be provided for a teacher 
upon the recommendation of the [CSE], and shall be specified in 
the student’s IEP.” (emphasis added)).  
        Just  as  with  an  omission  of  parental  training  and 
counseling  services  in  the  IEP,  which  concerns  services  that  are 
to  be  delivered  to  an  individual  other  than  the  child  itself,  the 
absence of such services that are expressly required by law to be 
included in a child’s IEP constitutes a violation of the procedures 
of  the  IDEA.  Similarly,  school  districts  are  required  by 
§ 200.13(a)(6)  to  “provide  transitional  support  services,”  id. 
§ 200.13(a)(6),  to  an  autistic  student’s  special  education  teacher 
“in order to assure that the student’s special education needs are 
being  met,”  id.,  “no  matter  the  contents  of  the  IEP,”  and  they 
thus “remain accountable for their failure to do so,” permitting a 
parent  of  an  aggrieved  child  to  “file  a  complaint  at  any  time  if 
they  feel  the[ir]  [child  is]  not  receiving  this  service.”  R.E.,  694 
F.3d  at  191  (citing  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8, 
§ 200.13(d)).  
       Importantly, these regulations contemplate that, where, as 
here, “a student with a disability transfer[s] to a regular program 




                                     26 
or to a program or service in a less restrictive environment,” the 
student’s  new  classroom  teacher  may  require  “temporary 
services”  to  ensure  that  the  student’s  particular  educational 
needs  are  being  adequately  treated  in  the  new  learning 
environment.  N.Y.  Comp.  Codes  R.  &  Regs.  tit.  8,  § 200.1(ddd). 
This makes sense, as a classroom teacher may not necessarily be 
equipped  or  trained  at  the  outset  to  treat  certain  conditions  or 
behaviors  that  are  unique  to  the  new  student  joining  his  or  her 
classroom.  However,  as  with  the  inclusion  of  any  other 
provision  in the  IEP,  the ultimate beneficiary of its presence,  or 
the  individual  harmed  by  its  absence,  is  the  student,  whose 
likelihood  to  progress  under  the  proposed  program  becomes 
markedly  less  certain  as  terms  and  conditions  imposed  by  law 
are wanting from the IEP.  
        We note that this view is not in tension with our holding 
in  R.E.,  which  held  only  that  there  was  “no[]  . . .  legal 
requirement  that  an  IEP  contain  a  transition  plan”;  that  is,  that 
there  was  nothing  in  the  law  that  required  a  description  in  the 
IEP of transitional support services to be provided directly to the 
student. See R.E., 694 F.3d at 195. We do not purport to suggest 
otherwise. Rather, we hold that New York law requires an IEP to 
identify  temporary  transitional  support  services  to  be  provided 
to an autistic student’s new classroom teacher when that student 
is transferring from a private school to a public school program 
or to a less restrictive classroom setting. See N.Y. Comp. Codes R. 
& Regs. tit. 8, § 200.13(a)(6); id. § 200.1(ddd); id. § 200.6(c).  
       Moreover, in R.E. we rejected an argument concerning the 
absence of transitional support services for the student in the IEP 
because the parents had failed to “articulate[] why the absence of 
such [services in the IEP] was so significant as to deny [the child] 
a  FAPE.”  R.E.,  694  F.3d  at  195.  Here,  like  there,  A.M.  has 
similarly  failed  to  offer  a  persuasive  reason why  the  absence  of 




                                    27 
transitional  services  to  be  provided  to  E.H.’s  public  school 
classroom  teacher  deprived  E.H.  of  a  FAPE.  Indeed,  the  IHO 
reached the same conclusion, based in part on hearing testimony 
from  Friedman,  E.H.’s  occupational  therapist  at  MCC,  who 
stated  that,  although  E.H.  had  initially  “had  a  really  hard  time 
with  transitions  . . .  going  from  the  classroom  to  [occupational 
therapy] or between different places,” he had “made really nice 
gains in that where he transitions not only from the classroom to 
[occupational  therapy],  but  between  preferred  and  non‐
preferred  activities  without  any  behavioral  overreactions.” 
Suppl.  App.  404.  This  evidence  suggests  that,  because  E.H.  had 
made  significant  progress  in  his  ability  to  transition  between 
classroom  settings  without  resulting  in  any  notable  problems, 
the failure to specify transitional support services in the IEP for 
E.H.’s teacher could not have deprived E.H. of a FAPE.  
        Accordingly,  we  hold  that,  although  the  absence  of 
transitional  support  services  in  the  IEP  for  E.H.’s  would‐be 
public  school  classroom  teacher  was  a  procedural  violation,  it 
did not deprive E.H. of a FAPE.  
               4.      Cumulative Effect 
       Although  “[w]e  have  previously  held  that  ‘[m]ultiple 
procedural violations may cumulatively result in the denial of a 
FAPE  even  if  the  violations  considered  individually  do  not,’” 
L.O., 822 F.3d at 123 (quoting R.E., 694 F.3d at 190), that is not the 
case  here.  Having  identified  four  procedural  errors  (the  failure 
on  the  part  of  the  DOE  to  conduct  an  FBA  of  its  own,  the 
development of an inadequate BIP, the failure to include formal 
parent  counseling  and  training  services  in  the  IEP,  and  the 
omission  of  transitional  support  services  in  the  IEP  for  E.H.’s 
would‐be  public  school  teacher),  none  of  which  affected  the 
substance of  E.H.’s program,  this is not  the rare case where the 
violations, when taken together, “impeded the child’s right to a 




                                   28 
[FAPE] . . . or caused a deprivation of educational benefits.” R.E., 
694 F.3d at 190 (internal quotation marks omitted). Accordingly, 
no  FAPE  denial  resulted  cumulatively  from  the  procedural 
errors committed by the DOE in formulating E.H.’s IEP.   
       B.      Substantive Adequacy 
        Unlike  procedural  violations,  which  ordinarily  will  not 
result in a FAPE denial, “[s]ubstantive inadequacy automatically 
entitles  the  parents  to  reimbursement.”  R.E.,  694  F.3d  at  190.  In 
evaluating  whether  an  IEP  was  substantively  adequate,  we 
assess whether the IEP was “reasonably calculated to enable the 
child  to  receive  educational  benefits.”  Rowley,  458  U.S.  at  207. 
“[A]  school  district  fulfills  its  substantive  obligations  under  the 
IDEA if it provides an IEP that is ‘likely to produce progress, not 
regression,’  and  if  the  IEP  affords  the  student  with  an 
opportunity greater than mere ‘trivial advancement.’” Cerra, 427 
F.3d at 195 (quoting Walczak, 142 F.3d at 130). Importantly, “[i]n 
order  to  avoid  ‘impermissibly  meddling  in  state  educational 
methodology,’  [we]  ‘must  examine  the  record  for  any  objective 
evidence indicating whether the child is likely to make progress 
or  regress  under  the  proposed  plan.’”  Id.  (internal  quotation 
marks omitted) (quoting Walczak, 142 F.3d at 130).  
       A.M.’s  two  substantive  challenges  are  inextricably 
intertwined.  She  argues  that  (1)  the  6:1:1  classroom  setting 
offered  in  the  IEP  and  (2)  the  failure  to  guarantee  any  1:1  ABA 
therapy in the IEP went against the consensus of the evaluative 
materials  present  at  the  CSE  meeting,  and  that  the  IEP 
consequently  deprived  E.H.  of  a  FAPE.  According  to  A.M.,  the 
record “demonstrates overwhelmingly that [E.H.] . . . require[d] 
[ABA]” and “a significant amount of one‐on‐one instruction” in 
order to make progress toward his goals. Pl.’s Br. 15. We agree.  




                                    29 
       While  attending  MCC  during  the  2011–2012  school  year, 
E.H.  was  educated  in  a  1:1  classroom  setting  with  six  students 
and  six  teachers  and  received  intensive  1:1  therapy  using  the 
ABA  methodology.  The  SRO  reviewed  the  evaluative  materials 
present  at  the  CSE  meeting  and  the  IHO  hearing  record,  and 
concluded,  relying  heavily  on  O’Sullivan’s  testimony,  that  the 
IEP  was  substantively  adequate  despite  the  absence  of  any 
provision for 1:1 ABA therapy because, “although the May 2012 
CSE did not recommend ABA, it also did not disapprove of the 
methodology or say ABA should not be used with the student,” 
and that the IEP “incorporated behavioral methodologies . . . not 
contrary to ABA.” Suppl. App. 15. The SRO was also persuaded 
by  O’Sullivan’s  opinion  that  E.H.  “could  make  meaningful 
progress  had  the  May  2012  IEP  been  implemented  as  written 
because  [E.H.’s]  special  education  services  needed  to  be 
delivered within some social context to allow for modeling and 
shared  instruction,”  which,  in  O’Sullivan’s  view,  counseled  in 
favor of a less restrictive placement than a 1:1 classroom setting. 
Suppl. App. 15–16.  
       The  District  Court  affirmed,  concluding  that,  although 
“the SRO and IHO  deviated from the consensus of the parent’s 
evidence,  including  the  representatives  from  MCC,”  “their 
conclusion was consistent with the views of the evaluator on the 
CSE,”  who  believed  that  “a  6:1:1  setting  would  better  facilitate 
[E.H.’s]  goals.”  A.M.,  2015  WL  8180751,  at  *5.  Thus,  the  District 
Court  explained  that  “the  CSE  may  come  to  an  independent 
conclusion  of  the  student’s  needs  from  the  content  of  the 
evaluation  reports;  the  CSE  need  not  simply  accept  the 
conclusion of those reports absent an in‐person evaluation with 
the student.” Id. (emphasis in original).  
       Although  the  IDEA  does  not  speak  to  methodology,  see 
Assistance  to  States  for  the  Education  of  Children  With  Disabilities 




                                     30 
and  Preschool  Grants  for  Children  With  Disabilities,  71  Fed.  Reg. 
46,540,  46,665  (Dep’t  of  Educ.  Aug.  14,  2006),  the  implementing 
regulations  define  a  child’s  “[s]pecial  education”  as  “specially 
designed instruction . . . to meet the unique needs of a child with 
a  disability.”  34 C.F.R.  § 300.39(a).  Rowley  teaches  that  the 
substantive  adequacy  of  a  child’s  IEP  turns  on  whether  its 
provisions  are  “reasonably  calculated  to  enable  the  child  to 
receive  educational  benefits.”  458  U.S.  at  207.  This  inquiry 
requires  courts  to  determine  whether  “the  content,  methodology, 
or  delivery  of  instruction”  have  been  narrowly  tailored  to 
“address  the  unique  needs  of  the  child  that  result  from  the 
child’s disability.” 34 C.F.R. § 300.39(b)(3)(i) (emphases added).  
        To  be  sure,  in  evaluating  the  substantive  adequacy  of  a 
child’s  IEP,  Rowley  directs  us  to  “be  careful  to  avoid  imposing 
[our]  view  of  preferable  educational  methods  upon  the  States.” 
Rowley, 458 U.S. at 207. Thus, “once a court determines that the 
requirements  of  the  [IDEA]  have  been  met,  questions  of 
methodology  are  for  resolution  by  the  States.”  Id.  at  208.  As 
noted,  however,  deference  to  the  states  “is  not  without 
limitation.”  L.O.,  822  F.3d  at  109.  Our  review  of  a  case,  such  as 
this, demands that we “engage in an independent review of the 
administrative  record  and  make  a  determination  based  on  a 
‘preponderance  of  the  evidence.’”  Gagliardo,  489  F.3d  at  112 
(quoting Mrs. B., 103 F.3d at 1120).  
       Our  decision  regarding  R.K.,  one  of  the  three  students 
whose  IDEA  challenges  we  decided  in  R.E.,  exemplifies  the 
interplay  of  this  complex  set  of  directives.  There,  the  SRO 
disagreed  with  the  IHO’s  conclusion  that  “[t]here  [was]  a 
consensus that the student need[ed] an ABA program.” R.E., 694 
F.3d at 193. Instead, the SRO “concluded that the evidence only 
indicated that R.K. needed a small, structured setting, which [it] 
found  to  be  satisfied  by  a  6:1:1  placement.”  Id.  The  SRO  “also 




                                     31 
found  that  [the  child]  did  not  necessarily  need  ABA  because 
some  evaluations  did  not  specify  a  teaching  method,”  and 
credited testimony from R.K.’s would‐be teacher at the proposed 
placement  that  she  incorporated  1:1  ABA  instruction  into  the 
classroom.  Id.  The  SRO  determined  that  the  placement  was 
appropriate  because  “the  student  would  have  received 
individual  instruction  and  that  instruction  would  have  been 
ABA‐based.” Id. (internal quotation marks omitted).  
       We reversed and faulted the SRO’s reliance on the would‐
be  teacher’s  testimony  because  “R.K.’s  parents  had  no 
knowledge  or  guarantee  from  the  IEP  that  R.K.  would  have 
received  a  teacher  who  conducted  daily  1:1  ABA  sessions  with 
each  student.”  Id.  at  193–94.  We  went  on  to  explain  that  the 
SRO’s  conclusion  was  unsupported  by  the  evidence  because 
those reports that spoke to the size of the child’s classroom either 
recommended 1:1 instruction or “emphasized that R.K. needed a 
high level of support.” Id. at 194.  
        We further observed that, “almost all of the reports found 
that  R.K.  needed  continued  ABA  therapy,”  and  we  explained 
that  “[t]he  fact  that  some  reports  did  not  mention  a  specific 
teaching  methodology  d[id]  not negate  the  clear  consensus  that 
R.K. required ABA support.” Id.  Because “the plan proposed in 
[R.K.’s] IEP offered her a 6:1:1 classroom with no dedicated aide 
and  no  guarantee  of  ABA  therapy  or  any  meaningful  1:1 
support,”  we  held  that  the  SRO’s  conclusion  was  unsupported 
by a preponderance of the evidence and was thus “flawed,” that 
“deference  to  it  [was]  not  warranted,”  and  that  R.K.  was 
deprived  of  a  FAPE  because  “the  IEP  was  not  reasonably 
calculated to create educational benefit for R.K.” Id.  
      Thus,  R.E.  stands  for  the  unremarkable  proposition  that, 
when  the  reports  and  evaluative  materials  present  at  the  CSE 
meeting yield a clear consensus, an IEP formulated for the child 




                                  32 
that  fails  to  provide  services  consistent  with  that  consensus  is 
not  “reasonably  calculated  to  enable  the  child  to  receive 
educational  benefits,”  Rowley,  458  U.S.  at  207,  and  the  state’s 
determination  to  the  contrary  is  thus  entitled  to  no  deference 
because  it  is  unsupported  by  a  preponderance  of  the  evidence. 
See C.F., 746 F.3d at 81 (holding that the IEP’s failure to provide a 
1:1  classroom  resulted  in  the  denial  of  a  FAPE  because  “the 
testimony  and  reports  indicat[ed]  that  [the  child’s]  needs 
required  a  1:1  placement,”  thereby  rendering  “such  instruction 
. . . a necessary component of any plan ‘reasonably calculated to 
enable  the  child  to  receive  educational  benefits’”  (quoting  R.E., 
694  F.3d  at  190)). This remains  true whether the issue  relates to 
the content, methodology, or delivery of instruction in a child’s 
IEP.  
        Although  we  are  mindful  that  the  question  of  “how  best 
to educate an autistic child is ‘a difficult question of educational 
policy’ that requires deference to the decisions of administrative 
experts,”  L.O.,  822  F.3d  at  117  (quoting  T.P.  ex  rel  S.P.  v. 
Mamaroneck Union Free Sch. Dist., 554 F.3d 247, 254 (2d Cir. 2009) 
(per curiam)), where, as here, “it appears plain that, contrary to 
the  findings  of  the  SRO,”  the  placement  was  “not  adequately 
designed to address and improve” the child’s educational needs, 
the administrative officer’s analysis is deserving of no deference, 
see id. Here, as in R.E., the reports that did address E.H.’s needs 
as  they  related  to  teaching  methodology  and  classroom  size 
specifically  recommended  the  continued  need  for  ABA  therapy 
and  1:1  support  in  order  for  E.H.  to  progress.  For  example,  a 
report prepared by the Rusk Institute of Rehabilitation Medicine 
based  on  psychological  evaluations  it  conducted  of  E.H.  on 
March  28,  April  1,  and  May  19,  2011  (approximately  one  year 
before  the  CSE  meeting  in  question),  recommended  that, 
“[r]egardless of the placement, it is imperative that [E.H.] receive 




                                   33 
the maximum ABA instruction to allow for carryover and family 
training  in  order  to  make  appropriate  progress  and  meet  IEP 
goals.”  Suppl.  App.  689.  The  report  also  recommended  that, 
“[w]ith  regard  to  behavioral  management  in  general,” 
“[i]ntensive  behavioral  intervention  such  as  Lovaas’  [ABA]  . . . 
techniques may be particularly useful and will provide a means 
of increasing communication, attention, and imitation skills, and 
decreasing  his  rigidity.”  Suppl.  App.  690.  It  further  explained 
that  E.H.’s  “appropriate  behaviors  and  learning  c[ould]  be 
fostered  through  the  development  of  imitation  skills,”  and  that 
“ABA is able to focus on the development of these skills.” Suppl. 
App. 690.  
        Consistent  with  this  report,  following  a  pediatric 
neurology  evaluation  of  E.H.,  neurologist  Jay  E.  Selman,  M.D. 
recommended  in  September  2011  that  E.H.  be  educated  using 
“ABA at least 20 hours per week.” Suppl. App. 749. Earlier that 
spring,  neurologist  Ram  Kairam,  M.D.  evaluated  E.H.  and 
opined that E.H. “would need ABA therapy at least forty hours a 
week  to  see  an  improvement.”  Suppl.  App.  752.  Dr.  Kairam 
noted  that  when  he  evaluated  E.H.  in  January  2011,  A.M.  “was 
not  totally  convinced  that  [E.H.]  should  be  in  a  full  time  ABA 
program as it m[ight] be too restrictive for [E.H.] and wanted to 
leave  [E.H.]  in  a  [g]eneral  education  school  with  special 
education  services,”  but  he  “stress[ed  to  her]  the  importance  of 
ABA therapy for an autistic child.” Suppl. App. 751.  
        The  hearing  record  reinforces  these  doctors’ 
recommendations. MCC assistant educational coordinator Solow 
testified  that  E.H.  received  primarily  one‐on‐one  instruction  at 
MCC  because  he  “ha[d]  a  hard  time  learning  in  a  group  of 
children.” Suppl. App. 313. She attributed this difficulty to E.H.’s 
“very poor attending skills.” Suppl. App. 313. She explained that 
one‐on‐one learning “allow[ed] for more frequent reinforcement, 




                                   34 
which  [E.H.]  need[ed].”  Suppl.  App.  313.  In  addition,  she 
testified  that  E.H.’s  educators  at  MCC  “believed  that  [E.H.] 
needed  a  program  with  a  one‐to‐one  setting,  a  one‐to‐one 
classroom,  a  classroom  that  uses  [ABA],  since  [they]  had  seen 
that  that  ha[d]  been  very  effective  with  him.”  Suppl.  App.  326. 
She also testified that she told O’Sullivan at the CSE meeting that 
E.H.’s  “needs  couldn’t  be  met  in  a  6‐1‐1”  classroom  setting. 
Suppl. App. 328.  
       E.H.’s  lead  classroom  teacher  at  MCC,  Herz,  echoed 
Solow’s  testimony.  Herz  stated  that  E.H.  “require[d]  ABA  to 
make progress” and that “he need[ed] the consistent one‐to‐one 
support and . . . the consistent expectations and constant positive 
reinforcement  . . .  for  any  and  all  behaviors.”  Suppl.  App.  436. 
Herz  explained  that  a  1:1  classroom  was  necessary  for  E.H. 
“because  his  attention  [was]  so  fleeting  that  it  can  become  easy 
for him to become prompt dependent, so he needs a systematic 
fading  of  prompting.”  Suppl.  App.  436–37.  In  other  words,  in 
Herz’s  view,  E.H.  “continue[d]  to  need  one‐to‐one  support  to 
attend  consistently  to  groups”  and  “he  also  need[ed]  the 
behavioral  component  with  the  research  based  tactics  to  target 
his palilalia and physical stereotypy.” Suppl. App. 437. 
       Importantly, there were no evaluative materials present at 
the  CSE  meeting  that  suggested  otherwise,  such  as  that  E.H. 
could  benefit  from  the  use  of  some  other  methodology  rather 
than 1:1 ABA, or that ABA therapy need not play a crucial role in 
E.H.’s  educational  program  in  order  for  him  to  continue  to 
progress.4 Nor did the DOE conduct any evaluation(s) of its own 

4 A.M.’s hearing testimony before the IHO that E.H. attended a karate 
class once each week with other developing children, that he “did not 
have many of the symptoms of an autistic child,” was “very smart and 
knows a lot,” and that “it’s just his attention span is what we need to 
 




                                   35 
address  in  order  for  him  to  learn”  because  “he  learned  his  letters;  he 
learned his numbers; he learned his colors,” Suppl. App. 39, does not 
alter this conclusion. That is, this testimony, although of course highly 
relevant coming from the mother of the child, did not obviate the clear 
consensus  of  E.H.’s  evaluators  (and  their  evaluations)  that  E.H. 
required meaningful 1:1 classroom support and ABA therapy in order 
to progress.  
Further,  the  IHO’s  conclusion,  that  because  E.H.  had  made 
improvements while at MCC, he no longer required such a restrictive 
class setting, is unsupported by the record. First, the quoted language 
on  which  the  IHO  relies  is  taken  out  of  context.  While  Solow  did 
testify that E.H. had “really improved” his attending behavior, Solow 
also  testified  that  E.H.  still  “ha[d]  a  hard  time  learning  in  a  group  of 
children,”  that  he  still  had  “very  poor  attending  skills,”  that  E.H. 
“needed a program with a one‐to‐one setting, a one‐to‐one classroom, 
a classroom that uses [ABA], since [they] had seen that that ha[d] been 
very effective with him,” and that E.H.’s “needs couldn’t be met in a 6‐
1‐1” classroom setting. Suppl. App. 313, 319, 326, 328.  
Indeed, as Solow testified, the logical inference from the testimony that 
E.H.  had  “made  huge  gains”  and  “increased  [his]  social  awareness” 
after  a  single  year  of  learning  at  MCC  would  suggest  that  the  more 
restrictive  academic  setting  in  which  he  was  learning  adequately 
addressed  his  needs  and  should  thus  be  continued;  not  that  the 
program should be discontinued and that he should be transitioned to 
a less restrictive learning environment that did not necessarily employ 
ABA  therapy  techniques—the  very  kind  in  which  he  was  previously 
educated before attending MCC and in which he did not enjoy similar 
progress  or  success.  Suppl.  App.  319,  557.  Notably,  E.H.’s  MCC 
educators,  even  despite  his  improvements,  continued  to  recommend 
for  the  2012–2013  academic  year  that  he  “continue  in  his  current 
placement  within  a  small  ABA  classroom  where  he  c[ould]  receive 
one‐to‐one  instruction  throughout  the  day  in  order  to  maintain  and 
generalize skills.” Suppl. App. 654, 800.  




                                         36 
of E.H. to call into question the opinions and recommendations 
contained  in  the  evaluative  materials.  While  a  private  school’s 
preferred  methodology  does  not  bind  the  CSE  in  formulating  a 
student’s  IEP,  where,  as  here,  the  consensus  of  the  evaluative 
materials and “all witnesses familiar with  [the child],” C.F.,  746 
F.3d  at  81,  specifically  recommend  the  continued  need  for  1:1 
ABA therapy and support for the child to progress, and the DOE 
does  not  point  to  any  evidence  sufficient  to  counter  these 
opinions  and  recommendations,  the  CSE  was  bound,  at  a 
minimum,  to  require  some  level  of  ABA  support  in  a  1:1 
classroom  setting  in  order  to  establish  the  adequacy  of  the  IEP. 
See id. (“The IEP’s substantive inadequacy, therefore, is rooted in 
the testimony and reports indicating that [the child’s] behavioral 
needs required a 1:1 placement.”); see also R.E., 694 F.3d at 194.  
        Thus,  the  District  Court  and  administrative  officers’ 
reliance on the views of O’Sullivan, which were against the clear 
consensus of the substance of the evaluative materials present at 
the  CSE  meeting  and  the  views  of  E.H.’s  evaluators  and 
educational instructors (i.e., “all witnesses familiar with [E.H.],” 
C.F.,  746  F.3d  at  81),  was  error,  as  this  resulted  in  a  proposed 
program that was not “reasonably calculated to enable [E.H.] to 
receive  educational  benefits,”  see  Rowley,  458  U.S.  at  207.  This 
conclusion  is  inescapable,  “particularly  when  combined  with 
[(1)] the [DOE’s] failure to [conduct] an adequate, individualized 
[FBA],” (2) the DOE’s failure to prepare an adequate BIP, (3) “the 
lack  of  any  provision  for  parent  counseling  and  training,”  and 
(4)  the  omission  of  transitional  support  services  in  the  IEP  for 
E.H.’s  would‐be  public  school  teacher  at  the  IEP’s  proposed 
placement. C.F., 746 F.3d at 81. Moreover, we note that “the issue 
of  classroom  placement  ratio  cannot  be  separated  from  one  of 
the  procedural  violations  discussed  above,  namely  the  [DOE’s] 
failure to [evaluate E.H. and] conduct an appropriate [FBA of its 




                                    37 
own]  or  [BIP].”  Id.  Indeed,  we  are  left  to  wonder  whether  the 
DOE  would  have  reached  the  same  conclusions  and 
recommended  the  same  deficient  services  in  the  IEP  that  E.H.’s 
evaluators  and  instructors  believed  to  be  inadequate,  had  the 
DOE  adequately  complied  with  the  IDEA’s  procedures  in  the 
first instance. See L.O., 822 F.3d at 113; R.E., 694 F.3d at 190.    
       Accordingly,  we  conclude  that  these  significant 
deficiencies  rendered  E.H.’s  IEP  for  the  2012–2013  school  year 
substantively inadequate, thereby depriving E.H. of a FAPE.  
       C.      Relief 
        A  “substantive  violation  alone  does  not  entitle  [A.M.]  to 
reimbursement for [E.H.’s] education at [MCC]. [A.M.] must still 
satisfy the second and third parts of the Burlington/Carter test, by 
showing that [her] alternative placement for [E.H.] at [MCC] was 
appropriate  and  that  equitable  considerations  favor 
reimbursement.” T.M. ex rel. A.M. v. Cornwall Cent. Sch. Dist., 752 
F.3d  145,  167  (2d  Cir.  2014).  Because  the  District  Court 
erroneously concluded that there was no substantive deficiency 
in E.H.’s IEP and thus that E.H. was not deprived of a FAPE, the 
District  Court  did  not  address  these  remaining  issues. 
Accordingly,  rather  than  evaluate  these  questions  ourselves 
without  the  benefit  of  a  more  fully  developed  record  and 
briefing on these issues by either party, we believe the preferred 
course  is  to  remand  to  the  District  Court  to  consider  these 
matters in the first instance. See id. at 170.  

                           CONCLUSION 
        We have reviewed the parties’ remaining arguments and 
find  them  to  be  without  merit.  For  the  foregoing  reasons,  the 
judgment  of  the  District  Court  is  VACATED  and  the  case  is 
REMANDED  for  further  proceedings  consistent  with  this 
opinion.  




                                   38